               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


DONALD DURRANT FARROW,              )
                                    )
               Petitioner,          )
                                    )
    v.                              )             1:20CV19
                                    )
WARDEN JANET KILPATRICK,            )
                                    )
               Respondent.          )


                                 ORDER

    This matter is before this court for review of the Order

and Recommendation filed on January 29, 2020, by the Magistrate

Judge in accordance with 28 U.S.C. § 636(b). (Doc. 8.) In the

Recommendation, the Magistrate Judge recommends that the

Petition be dismissed for failure to apply to the United States

Court of Appeals for the Fourth Circuit for an order authorizing

this district court to consider the current Petition as is

required by 28 U.S.C. § 2244. The Recommendation was served on

the parties to this action on January 29, 2020. (Doc. 9.)

Petitioner filed objections, (Doc. 10), within the time limit

prescribed by Section 636.

    This court is required to “make a de novo determination of

those portions of the [Magistrate Judge’s] report or specified

proposed findings or recommendations to which objection is

made.” 28 U.S.C. § 636(b)(1). This court “may accept, reject, or




    Case 1:20-cv-00019-WO-JLW Document 12 Filed 05/06/20 Page 1 of 3
modify, in whole or in part, the findings or recommendations

made by the [M]agistrate [J]udge. . . .      [O]r recommit the

matter to the [M]agistrate [J]udge with instructions.” Id.

    This court has appropriately reviewed the portions of the

Recommendation to which objections were made and has made a

de novo determination which is in accord with the Magistrate

Judge’s Recommendation. This court therefore adopts the

Recommendation.

    IT IS THEREFORE ORDERED that the Magistrate Judge’s

Recommendation, (Doc. 8), is ADOPTED. IT IS FURTHER ORDERED that

Petitioner’s § 2241 petition, (Doc. 1), is construed as a Petition

under 28 U.S.C. § 2254 for Writ of Habeas Corpus by a Person in

State Custody, and that this action is hereby DISMISSED for failure

to apply to the Fourth Circuit Court of Appeals for an order

authorizing this district to consider the current petition as is

required by 28 U.S.C. § 2244. Finding no substantial issue for

appeal concerning the denial of a constitutional right affecting

the conviction, nor a debatable procedural ruling, a certificate of

appealability is not issued.

    A Judgment dismissing this action will be entered

contemporaneously with this Order.




                                  -2-



    Case 1:20-cv-00019-WO-JLW Document 12 Filed 05/06/20 Page 2 of 3
This the 6th day of May, 2020.



                             __________________________________
                                United States District Judge




                              -3-



Case 1:20-cv-00019-WO-JLW Document 12 Filed 05/06/20 Page 3 of 3
